Citation Nr: 1126428	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The appellant had a period of Active Duty for Training (ACDUTRA) as a member of the United State Army Reserve from March 1964 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously remanded by the Board in July 2010 for further development.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's right knee disability claim so that he is afforded every possible consideration.

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context, as a clarifying point, the Board observes that with respect to the appellant's right knee disability, an October 1965 service treatment record indicates he suffered an injury to his right knee during basic training, and as a result of that injury, suffered occasional right knee stiffness.  More recently, in an August 2005 Statement, the appellant stated that he suffered a right knee injury at Fort Bragg during basic training in 1964 when another soldier rolled up on his right knee during an exercise.  The appellant also stated that this injury was not recorded in his service medical records because the doctors did not take his right knee injury seriously, and as such, his right knee was not examined or x-rayed.  The appellant indicated that he limped everywhere for the remainder of basic training and remarked being ridiculed by his sergeant because of his limp.  The appellant also stated that his right knee has bothered him since his basic training injury.  Furthermore, letters of support written by M.J. (mother), R.C. (friend), P.G. (wife), J.B. (uncle) and W.I. (co-worker) all indicate the appellant informed them he suffered a right knee injury during basic training, and since that time, his right knee had continued to bother him.  Based on the foregoing evidence of record, the Board accepts as credible the Appellant's contention that he suffered a right knee injury at basic training during his ACDUTRA service.

The July 2010 Board remand requested the VA examiner to review the appellant's "service treatment records, post service medical records, and relevant evidence of record." (Emphasis added.)  The July 2010 VA examiner opined that "given the absence of documentation from the time of the injury," that it was less likely as not that the appellant's right knee injury was a continuation of pain from his military days.  Based on the opinion elicited by the July 2010 VA examiner, it is clear to the Board the VA examiner did not consider all the relevant evidence of record as instructed, which would include the October 1965 service examination record in which he reported a history of a right knee injury in basic training with residual stiffness, the letters of support written by M.J., R.C., P.G., J.B. and W.I. and all of the appellant's lay statements.  Because VA failed to comply with the Board's July 2010 remand instruction to consider all the relevant evidence of record, the Board has no discretion and must again remand the right knee disability claim back to the RO for an opinion that adequately addresses the Board's instruction.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the appellant's claims folder, which should include a copy of this REMAND, to the VA examiner who conducted the July 2010 VA examination report, or to a VA examiner of appropriate expertise (if the July 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the July 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner should review the appellant's entire claims file, including but not limited to, the Appellant's October 1965 service examination record in which he reported a history of a knee injury in basic training with residual occasional stiffness, "buddy" statements submitted by M.J., R.C., P.G., J.B. and W.I. as well as all of the appellant's lay statements.  The examiner must be informed that the Board accepts as credible the appellant's contention that he suffered a right knee injury at basic training during his ACDUTRA service.

The examiner should then provide an opinion addressing the following question:  Accepting as credible that a right knee injury occurred at basic training during ACDUTRA service as reported by the appellant, is it at least as likely as not (a 50 percent probability or greater) that the appellant's current right knee disability is related in any way to the right knee injury suffered during ACDUTRA service?

The reasons and bases for this opinion should be provided and the report should include a discussion of the appellant's documented medical history, statements and assertions.

2. Upon completion of the above action, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

